EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with So Ko on May 14, 2021.

The application has been amended as follows: 

28. (Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories,
configured to:
capture, using a camera associated with the device, a first image of a first set of optical fibers associated with an optical connector after moving the camera from a first position to a second position;
identify a first visual pattern of interstitial material associated with the first set of optical fibers; 
determine that an actual distance of a relative movement of the camera and the optical connector and an expected distance of the relative movement of the camera and the optical connector fail to match after capturing the first image, wherein the expected   
wherein the expected distance is based on analyzing the first  visual pattern of
interstitial material, and
wherein the one or more processors, when determining that the actual distance and the expected distance fail to match, are configured to determine that the actual distance the expected distance fail to match based on a comparison of the first visual pattern of interstitial material shown in the first image and a second visual pattern of interstitial material shown in a second image of a second set of optical fibers captured at the first position; and
perform one or more actions after determining that the actual distance and the
expected distance fail to match.

29. (Currently Amended) The device of claim 28, wherein the one or more processors are further configured to: determine that the first image and the second image  do not overlap after determining that the actual distance and the expected distance fail to match; wherein the one or more processors, when performing the one or more actions, are configured to: perform another relative movement of the camera and the optical connector toward the first position by a threshold distance to a third position after 

30. (Currently Amended) The device of claim 28, wherein the one or more processors are further configured to: determine that an actual quantity of pixels between a first center point of the first image and a second center point of the second image  and an expected quantity of pixels between the first center point and the second center point fail to match, wherein the first image and the second image overlap; and wherein the one or more processors, when determining that the actual distance and the expected distance fail to match, are configured to: determine that the actual distance and the expected distance fail to match after determining that the actual quantity of pixels and the expected quantity of pixels fail to match.

34. (Currently Amended) The device of claim 28, wherein the one or more
processors, when determining that the actual distance and the expected distance fail to match, are configured to: determine that the actual distance and the expected distance fail to match based on a first quantity of pixels of the first image and a second quantity of pixels of the second image  that overlap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 14, 2021